                                   1                                 UNITED STATES DISTRICT COURT

                                   2
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   3

                                   4

                                   5   DNA SPORTS PERFORMANCE LAB,
                                       INC., et al.,
                                   6                                                         No. C 20-00546 WHA
                                                      Plaintiffs,
                                   7
                                               v.
                                   8                                                         ORDER RE MOTION TO COMPEL
                                       MAJOR LEAGUE BASEBALL, et al.,                        APPELLANT TO PRODUCE
                                   9                                                         TRANSCRIPTS AND SANCTIONS
                                                      Defendants.
                                  10

                                  11

                                  12        Defendant-appellees move for an order compelling plaintiff-appellants to produce
Northern District of California
 United States District Court




                                  13   requisite transcripts of the proceedings for their appeal (Dkt. No. 113). See FRAP 10; C.R. 10-

                                  14   3.1. When ruling on a motion to compel an appellant to order transcripts, this order considers

                                  15   if the requested transcripts are necessary to the appeal or necessary for an informed analysis of

                                  16   the parties’ positions, and other, relevant externalities, such as whether the party is pro se. See

                                  17   OneWest Bank, FSB v. Farrar, 19 F. Supp. 3d 1050, 1052–53 (D. Haw. 2014); C.R. 30-1.1.

                                  18        Our court of appeals is in a better position to dictate the resolution of this procedural

                                  19   issue: it has already denied defendants’ motion to dismiss the appeal for failure to prosecute;

                                  20   there are open questions as to whether plaintiffs have representation in the appellate case (they

                                  21   remain pro se in this Court); and if this order granted defendants’ broad request for transcripts,

                                  22   plaintiffs (who have limited funds) may incur unnecessary expenses acquiring transcripts

                                  23   unnecessary for the appeal. The motion at the district court is DENIED.

                                  24        IT IS SO ORDERED.

                                  25   Dated: July 14, 2021

                                  26
                                  27
                                                                                               WILLIAM ALSUP
                                  28                                                           UNITED STATES DISTRICT JUDGE
